[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION UPON RECONSIDERATION
Upon the defendant's Motion for Reconsideration, this court amends paragraphs seven and eight of its Memorandum of Decision dated October 11, 1995. The following paragraphs replace the existing paragraphs seven and eight and are incorporated by reference into the existing decision:
7. The defendant will pay alimony to the plaintiff in the amount of 10% of the defendant's vested retirement benefits from the State of Connecticut for a period of ten years commencing on the date the plaintiff begins receiving said amount and continuing for a period of ten years thereafter, except that such alimony will terminate upon the plaintiff's death or remarriage. The plaintiff will obtain said 10% interest by virtue of this Qualified Domestic Relations Order.
8. The defendant will pay support for the minor children in the amount of 40% of the defendant's vested retirement benefits from the State of Connecticut by virtue of this Qualified Domestic Relations Order.
By the Court,
Aurigemma, J.